Citation Nr: 0210638	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  95-04 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE(S)

Whether there was clear and unmistakable error (CUE) in the 
August 1997 rating decision that assigned special monthly 
compensation (SMC) under 38 U.S.C.A. § 1114(l) and not 38 
U.S.C.A. § 1114(m).

(The issues of entitlement to increased initial evaluations 
in excess of 10 percent for left and right hand weakness will 
be the subject of a later decision.) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to December 
1984.  This appeal originally came before the Board of 
Veterans' Appeals (Board) on appeal from an April 1996 rating 
decision of the Department of Veterans Affairs (VA), 
Montgomery, Alabama, regional office (RO).  That decision, in 
pertinent part, established entitlement to service connection 
for right and left hand weakness and assigned a 10 percent 
disability rating for each hand.

The veteran provided testimony before the undersigned at a 
hearing held in Montgomery, Alabama, in June 1999.

In December 1999, the Board remanded the case for additional 
development.  Subsequently, a March 2000 rating decision, in 
pertinent part, found that there was no CUE in the August 
1997 rating decision that assigned SMC.  The veteran has 
subsequently perfected his appeal with respect to that issue, 
and it will be addressed below.

The Board is undertaking additional development with respect 
to the issues of entitlement to increased initial evaluations 
in excess of 10 percent for right and left hand weakness.  
This development is pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing those issues.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  In an August 1997 rating decision, the RO awarded special 
monthly compensation (SMC) under 38 U.S.C.A. § 1114(l).  The 
veteran was advised of this decision, and of his appellate 
rights, but he never appealed this rating decision.

3.  The evidence of record does not show that the August 
1997, rating decision was based on incorrectly applied 
statutes or regulations; that the correct facts, as they were 
then known, were not before the RO at the time of the 
decision; or that there was any error in the RO's decision 
which, if not made, would have manifestly changed the outcome 
of the decision.


CONCLUSION OF LAW

The August 1997 rating decision that assigned SMC under 38 
U.S.C.A. § 1114(l) and not 38 U.S.C.A. § 1114(m) was not 
clearly and unmistakably erroneous and is final.  38 U.S.C.A. 
7105(c) (West 1991); 38 C.F.R. §§ 3.104, 3.105, 20.200, 
20.302(a), 20.1103 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial considerations regarding VA's duty to assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim (inapplicable in this case), 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In the present case, the veteran was notified, 
in the March 2000 rating decision hereby on appeal, as well 
as in the Statement of the Case that was issued in April 
2001, of the requirements needed to present a valid claim 
based on alleged CUE.  In other words, he was informed of the 
type of evidence needed to substantiate his claim, and it is 
noted that VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  The 
Board then concludes that the RO fully complied with VA's 
notification requirements under the VCAA.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  With CUE 
claims, however, there is, by law, no additional relevant 
evidence to be obtained:  Whether a prior decision was 
clearly and unmistakably erroneous is based on the evidence 
of record at that time.  See, e.g., Russell v. Principi, 3 
Vet. App. 310 (1992).  In this case, there is no possibility 
that any evidence could be obtained that would be relevant to 
the legal question involved.  In other words, there is no 
evidence that could be obtained that would have any effect on 
the outcome of this claim.

Thus, in the circumstances of this case, a remand would serve 
no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran in this case, and further 
development and further expending of VA's resources is thus 
not warranted.  In view of the above, the Board initially 
finds that all evidence necessary for an equitable 
disposition of the matter on appeal has been obtained and 
developed by the agency of original jurisdiction.

Background

In an August 1997 rating decision, the RO awarded special 
monthly compensation (SMC) under 38 U.S.C.A. § 1114(l) based 
on loss of use of both feet, effective from August 1, 1995.  
The veteran was advised of this decision, and of his 
appellate rights, but he never appealed this rating decision.

The August 1997 rating decision has become final.  38 
U.S.C.A. 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 3.105, 
20.200, 20.302(a), 20.1103 (2001).

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all VA field offices as to written conclusions based on 
evidence on file at the time the veteran is notified of the 
decision.  38 C.F.R. § 3.104(a) (2001).  Such a decision is 
not subject to revision on the same factual basis except by a 
duly constituted appellate authority, or except as provided 
in 38 C.F.R. § 3.105 (2001), which, the Board notes, is the 
regulation that addresses claims for CUE in final rating 
decisions.

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicative decision which 
constitutes a reversal of a prior decision on the grounds of 
CUE has the same effect as if the corrected decision had been 
made on the date of the reversed decision.  38 C.F.R. § 
3.105(a) (2001).

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
United States Court of Appeals for Veterans Claims (Court) 
set forth a three-pronged test to be used in determining 
whether CUE is present in a prior final determination: (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions in existence at that time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time of the prior determination; 
and (3) a determination that there was CUE must be based on 
the record and law that existed at the time of the prior 
adjudication in question.

The Court has also indicated that, while the magic 
incantation "clear and unmistakable" need not be recited in 
haec verba, to recite it would not suffice, in and of itself, 
to reasonably raise the issue.  Fugo v. Brown, 6 Vet. App. 
40, 43-44 (1993), aff'd on reconsideration, 6 Vet. App. 162, 
163 (1994).  The Court has further stated that:

Clear and unmistakable error is a very specific and rare kind 
of "error."  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error .... If a claimant-appellant wishes to reasonably raise 
CUE there must be some degree of specificity as to what the 
alleged error is and, unless it is the kind of error ... 
that, if true, would be CUE on its face, persuasive reasons 
must be given as to why the result would have been manifestly 
different but for the alleged error.  It must be remembered 
that there is a presumption of validity to otherwise final 
decisions, and that where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly a collateral attack, 
the presumption is even stronger.

Id.

Simply claiming CUE on the basis that the previous 
adjudication had improperly weighed and evaluated the 
evidence can never satisfy the stringent definition of CUE.  
Id. at 44.  The claimant must assert more than a disagreement 
as to how the facts were weighed or evaluated.  Russell, 3 
Vet. App. at 313.  Similarly, the Court has rejected, as 
being too broad, general and unspecified allegations of error 
based on the failure to follow regulations, failure to give 
due process, failure to accord benefit of the doubt, failure 
of duty to assist, and any other general, non-specific claim 
of "error."  See Fugo, at 44.

In the present case, the veteran essentially contends, 
through his representative, that the RO erred in awarding SMC 
at the 1114(l) rated based on loss of use of both feet, and 
should have awarded SMC at the 1114(m) rate based on loss of 
use of both legs.  The basis of the veteran's allegation of 
CUE is that the February 1997 VA examination report indicated 
that the veteran was unable to perform heel to shin testing, 
and that he believed that this supports an award of SMC at 
the 1114(m) rate.  

Of record is the February 1997 VA medical examination report 
of reference.  On examination, the veteran was unable to walk 
without assistance, his gait was wide based and he was unable 
to lift lower extremity.  The veteran dragged his feet and 
was unsteady.  Passive range of motion of the joints was 
normal with no referred pain, swelling or deformity.  
Strength in the left lower extremity was 2+ and in the right 
lower extremity was 3+.  The veteran was unable to perform 
heel to shin testing secondary to weakness.

Analysis

It is clear that the veteran's allegation of CUE in a prior 
rating decision is based on the record and law that existed 
at the time of the prior adjudication.  However, the veteran 
has not argued that the correct facts, as they were known at 
the time, were not before the adjudicator.  He does argue 
that the regulatory provisions were incorrectly applied.  
However, a review of the evidence does not reveal the type of 
error that would arise to the level of CUE.  The examination 
report cited by the veteran noted that he was unable to walk 
or stand without assistance; however, his gait was noted as 
wide based and unsteady, and lower extremity strength was 
present.

Based on these findings, the RO determined that SMC was 
appropriate under 38 U.S.C.A. § 1114(l) based on loss of use 
of both feet rather than at 38 U.S.C.A. § 1114(m) based on 
loss of use of both legs.  This kind of decision requires 
weighing and evaluation of the evidence.  As a matter of law, 
clear and unmistakable error must be undebatable and cannot 
exist where the determination involves the weighing and 
evaluation of evidence.  The RO's assignment of SMC at the 
1114(l) rate was a reasonable application of the law and 
regulation under the circumstances.  It may not be said that 
the findings from the VA physical examination or other 
evidence of record in 1997 was such to compel the rating 
agency to find that SMC should be assigned at the 1114(m) 
rate.

The Board is sympathetic to the veteran's claim and 
contentions on appeal, but the fact remains that the veteran 
had an opportunity to ask the RO to re-weigh the evidence and 
re-consider the original SMC award in 1997 by initiating and 
perfecting an appeal of the decision rendered in August 1997.  
Unfortunately, he failed to do so.  As explained above, he 
has not pointed to any error of fact or any error in the 
application of the law which is such that it would compel the 
conclusion that the result would have been manifestly 
different but for the error.  In this case, the facts are not 
in dispute, and application of the law to the facts was 
reasonably exercised by the rating agency in 1997.  The Board 
thus concludes that there was no CUE in the August 1997 
rating decision.  Where there is no entitlement under the law 
to the benefit sought, the claim fails, and the appeal must 
be terminated.  Sabonis v. Brown, 6 Vet. App. 426 (1994); see 
also Luallen v. Brown, 8 Vet. App. 92, 96 (1995).



ORDER

The August 1997 rating decision that assigned SMC under 38 
U.S.C.A. § 1114(l) and not 38 U.S.C.A. § 1114(m) was not 
clearly and unmistakably erroneous.


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

